         Case 1:03-cv-04693-LAP Document 178
                                         176 Filed 04/27/20
                                                   04/24/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x
EDUARDO ANDRES FRANCESCHI, et al.,                                      :
                                                                        :
                                             Plaintiffs,                :   ORDER OF
                                                                        :   SATISFACTION OF
                              -against-                                     JUDGMENT
                                                                        :
THE REPUBLIC OF ARGENTINA,                                              :
                                                                        :
                                                                        :   03-CV-4693 (LAP)
                                             Defendant.
----------------------------------------------------------------------- x

        WHEREAS, on January 11, 2007, the Court entered an amended final judgment, ECF No.

32, (the “Amended Final Judgment”) against the Republic of Argentina (the “Republic”) and in

favor of the plaintiffs Juan Carlos Vicente Greco, Myriam Cleriz Martin, Ramon Zubielqui,

Eduardo Andres Franceschi, Gellxon Corporation, S.A., Enrique Cohen, Maria Isabel Berraondo,

Graciela Zubasti, Marcelo Beloqui, Adolfo Sanchez Blanco, Rafael Antonio Salamanca, Livio

Mazzola, Bradford Promotions, S.A., Hamburg Consulting Inc., Pierino Garrafa, Carlos Jesus

Sendin, Eduardo Gibson, Francisco Basso, Franca Antonione, Florencio Perez, (together, the

“Milberg Plaintiffs”) and plaintiffs Raimondo Iallonardo and Giovanni Carlotta (together, the

“Duane Morris Plaintiffs”) with respect to the plaintiffs’ ownership of beneficial interests in

Republic-issued Bonds (the “Bonds”);

        WHEREAS, on June 25, 2019, the Court entered an Order of Partial Satisfaction of

Judgment, ECF No. 168, as to the Duane Morris Plaintiffs;

        WHEREAS, the Milberg Plaintiffs have also tendered interests in the Bonds in exchange

for new securities issued by the Republic in the Republic’s 2010 exchange offer, and/or

transferred their interests in the Bonds, and/or have otherwise settled their claims and accordingly

no longer hold any interest in the Bonds that are subject of the above-captioned case.
           Case 1:03-cv-04693-LAP Document 178
                                           176 Filed 04/27/20
                                                     04/24/20 Page 2 of 2



           NOW, THEREFORE, satisfaction of the Amended Final Judgment as to the Milberg

Plaintiffs is hereby acknowledged, which, taken together with satisfaction of the Amended Final

Judgment as to the Duane Morris Plaintiffs, results in satisfaction of the Amended Final Judgment

in full.

           NOW, THEREFORE, the Clerk of the Court is hereby authorized and directed to make an

entry of full satisfaction on the docket.



SO ORDERED:


________________________
United States District Judge
Dated: April 27 , 2020
